         2:20-cv-01687-DCN            Date Filed 07/10/20   Entry Number 58-3    Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION

     SOUTH CAROLINA COASTAL                          )
     CONSERVATION LEAGUE, et al.,                    )
                                                     )
                     Plaintiffs,                     )
                                                     )
            v.                                       )
                                                     )
     ANDREW R. WHEELER, in his official              )
     capacity as Administrator of the                )           No. 2:20-cv-01687-DCN
     U.S. Environmental Protection Agency, et al.,   )
                                                     )
       Defendants.                                   )
                                                     )
     AMERICAN FARM BUREAU                            )
     FEDERATION, et al.,                             )
                                                     )
       Intervenor-Defendants.                        )
                                                     )


                                               Exhibit List
                                                                          Organization
#                                  Name                                (State of Residence)

1      Declaration of Greg Belcamino,                            American Rivers (NY)

2      Declaration of Robert Irvin                               American Rivers (MD)

3      Declaration of Gerrit Jobsis                              American Rivers (SC)

4      Declaration of Guy Jones                                  American Rivers (SC)

5      Declaration of Stephen White                              American Rivers (NC)

6      Declaration of Leif Embertson                             American Rivers (WA)

7      Declaration of Tim Palmer                                 American Rivers (OR)

8      Declaration of Timothy Mead                               American Rivers (NC)

9      Declaration of Regan Norris                               American Rivers (SC)

10     Declaration of Luke Pope-Corbett                          Charleston Waterkeeper (SC)
       2:20-cv-01687-DCN           Date Filed 07/10/20   Entry Number 58-3      Page 2 of 6


                                        No. 2:20-cv-01687-DCN
                                           EXHIBIT LIST

                                                                          Organization
#                                Name                                  (State of Residence)

11   Declaration of Andrew Wunderley                            Charleston Waterkeeper (SC)

     Attachment A: SC Department of Natural Resources
     Comments on Revised Definition of “Waters of the
     United States,” Docket ID: EPA-HQ-OW-2018-0149
     (Apr. 3, 2019)

12   Declaration of Alan Kendall                                Chattahoochee Riverkeeper (GA)

13   Declaration of Jason Ulseth                                Chattahoochee Riverkeeper (GA)

14   Declaration of Mina Ruth Stanard,                          Clean Water Action (VA)

15   Declaration of Gary Steinberg                              Clean Water Action (MD)

16   Declaration of Lynn Thorp                                  Clean Water Action (DC)

17   Declaration of Ben Prater                                  Defenders of Wildlife (NC)

18   Declaration of John William Tate                           Defenders of Wildlife (SC)

19   Declaration of Bryan Bird                                  Defenders of Wildlife (NM)

20   Declaration of Brian Sweeney                               Environment America (NM)

     Attachment A: NM Game & Fish Dep't, Native Fishes of
     the Pecos River New Mexico

21   Declaration of Alli Schuch                                 Environment America (CO)

22   Declaration of Steven Dayton                               Environment America (NM)

     Attachment A: NM Environment Department, Comments
     on Proposed Rule Defining Scope of Waters Federally
     Regulated under the Clean Water Act (Apr. 15, 2019)

23   Declaration of John Rumpler                                Environment America (MA)

24   Declaration of Rebecca Hanmer                              Friends of the Rappahannock (VA)

25   Declaration Harold Wiggins                                 Friends of the Rappahannock (VA)

26   Declaration of Bryan Hofmann                               Friends of the Rappahannock (VA)




                                                  2
       2:20-cv-01687-DCN          Date Filed 07/10/20    Entry Number 58-3      Page 3 of 6


                                       No. 2:20-cv-01687-DCN
                                               EXHIBIT LIST

                                                                         Organization
#                               Name                                  (State of Residence)

27   Declaration of Manley Fuller                              National Wildlife Federation
                                                               (FL/NC)

28   Declaration of Jim Lyon                                   National Wildlife Federation (DC)

29   Declaration of Alice Fleming Guzick                       National Wildlife Federation (SC)

30   Declaration of John Oliver Fussell, III                   National Wildlife Federation (NC)

31   Declaration of Todd Miller                                North Carolina Coastal Federation
                                                               (NC)
     Attachment A: UNC Sea Grant College Newsletter
     (1976);

     Attachment B: NC Division of Coastal Management
     Wetland Type Descriptions Fact Sheet;

     Attachment C: NC Division of Coastal Management’s
     Online Wetland Mapper;

     Attachment D: NC Division of Coastal Management’s
     Online Wetland Mapper;

     Attachment E: NC Department of Environmental Quality
     and the Office of the North Carolina Attorney General
     Comments on Proposed Replacement Rule (Apr. 15,
     2019);

     Attachment F: NC Coastal Federation, Coastal Review
     Article (1999);

     Attachment G: NC Coastal Federation, Coastal Review
     Article (1999)

32   Declaration of Joanne Powell                              North Carolina Coastal Federation
                                                               (NC)

33   Declaration of Ryan Bethea                                North Carolina Coastal Federation
                                                               (NC)
     Attachment A: No Wetlands, No Seafood, NC Coastal
     Federation’s Coastal Review, (Feb. 20, 2019)

34   Declaration of Jot Owens                                  North Carolina Coastal Federation
                                                               (NC)


                                                    3
       2:20-cv-01687-DCN          Date Filed 07/10/20   Entry Number 58-3       Page 4 of 6


                                       No. 2:20-cv-01687-DCN
                                          EXHIBIT LIST

                                                                         Organization
#                             Name                                    (State of Residence)

35   Declaration of Robert Brown                               North Carolina Wildlife Federation
                                                               (NC)

36   Declaration of Tim Gestwicki                              North Carolina Wildlife Federation
                                                               (NC)

37   Declaration of Billy Anthony Wilson, Jr.                  North Carolina Wildlife Federation
                                                               (NC)

38   Declaration of Tim Whitehouse                             Public Employees for
                                                               Environmental Responsibility
                                                               (MD)

39   Declaration of Matthew Schweisberg                        Public Employees for
                                                               Environmental Responsibility
                                                               (MA)

40   Declaration of Shawn Ralston                              James River Association (VA)

     Attachment A: VA DEQ letter to the United States
     Environmental Protection Agency and the U.S. Army
     Corps of Engineers regarding Proposed Waters of the
     United States Rule (2019) (April 12, 2019)

41   Declaration of Ralph Smith                                James River Association (VA)


42   Declaration of Frederick Fisher                           James River Association (VA)


43   Declaration of Kristina Wiggins                           Roanoke River Basin Association
                                                               (NC)

44   Declaration of Mike Pucci                                 Roanoke River Basin Association
                                                               (NC)
     Attachment A: Letter from Duke Energy to Ms. Julie
     Grzyb, Supervisor, NPDES Complex Wastewater
     Permitting, regarding Roxboro Steam Electric Plant,
     NPDES Permit NC0003425; Request for Designation as
     Closed-Cycle Recirculating System (March 29, 2019)

45   Declaration of Laura Cantral                              South Carolina Coastal
                                                               Conservation League (SC)



                                                 4
       2:20-cv-01687-DCN            Date Filed 07/10/20    Entry Number 58-3   Page 5 of 6


                                        No. 2:20-cv-01687-DCN
                                            EXHIBIT LIST

                                                                         Organization
#                             Name                                    (State of Residence)

46   Declaration of Chris Crolley                               South Carolina Coastal
                                                                Conservation League (SC)

47   Declaration of Jovian Sackett                              Southern Environmental Law
                                                                Center (NC)

48   S. Rep. No. 414, 92d Cong. 1st Sess. (1972) [excerpts].

49   H.R. Rep. No. 911, 92d Cong. 2d Sess. (1972) [excerpts].

50   S. Conf. Rep. No. 1236, 92d Cong, 2d Sess. (1972)
     [excerpts].

51   H.R. Conf. Rep. 830, 95th Cong., 1st Sess. (Dec. 5,
     1977) [excerpts].

52   Colorado v. EPA, No. 20-cv-1461, 2020 WL 3402325
     (D. Colo. June 19, 2020).

53   California v. Wheeler, No. 3:20-cv-03005, 2020 WL
     3403072 (N.D. Cal. June 19, 2020).

54   Puget Soundkeeper All. v. Wheeler, No. C15-1342-JCC,
     2018 WL 6169196 (W.D. Wash. Nov. 26, 2018).

55   Letter from S. Daniel Smith, Director of the Division of
     Water Resources of the North Carolina Department of
     Environment and Natural Resources, to Paul Draovitch,
     Senior Vice President, Environmental, Health and Safety
     at Duke Energy Carolinas, LLC, regarding Final NPDES
     Permit Renewal, and attached NPDES Permit No.
     NC00003425 (May 29, 2020) [excerpts].

56   Letter from Duke Energy to Ms. Julie Grzyb, Supervisor,
     NPDES Complex Wastewater Permitting, regarding
     Roxboro Steam Electric Plant, NPDES Permit
     NC0003425; Request for Designation as Closed-Cycle
     Recirculating System (March 29, 2019)

57   Letter from Dr. Michael Honeycutt, Chair of the U.S.
     Environmental Protection Agency Science Advisory
     Board, to Andrew R. Wheeler, Administrator of the U.S.
     Environmental Protection Agency, regarding
     Commentary on the Proposed Rule Defining the Scope


                                                   5
       2:20-cv-01687-DCN         Date Filed 07/10/20      Entry Number 58-3   Page 6 of 6


                                       No. 2:20-cv-01687-DCN
                                            EXHIBIT LIST

                                                                        Organization
#                            Name                                    (State of Residence)
     of Waters Federally Regulated under the Clean Water
     Act (Feb. 27, 2020).

58   U.S. Nuclear Regulatory Commission, Generic
     Environmental Impact Statement for License Renewal of
     Nuclear Plants, Oconee Nuclear Station, Units 1, 2, and 3
     (NUREG-1437 Supplement 2) (last updated Aug. 27,
     2015) [excerpts].

59   NPDES Permit No. NM0028355, Authorization to
     Discharge under the National Pollutant Discharge
     Elimination System [excerpts].

60   California v. Wheeler, No. 3:20-cv-03005, Opp. to Pls.
     Mot. for Prelim. Inj., Doc. 106 (N.D. Cal. June 1, 2020).

61   S.C. Coastal Conservation League v. Pruitt, No. 2:18-cv-
     00330 (DCN), Memo. in Opposition to Pls’ Mot. for
     Sum. Jdgmt. and in Support of Defs. Cross-Motion for
     Sum. Jdgmt., Doc. 62-1 (D.S.C. June 22, 2018).

62   Beck v. McDonald, No. 3:13-cv-999, 2015 WL
     13777969, at *9 (D.S.C. Mar. 31, 2015).




                                                   6
